Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 28, 2017

The Court of Appeals hereby passes the following order:

A17A0787. W. BONNEAU ANSLEY, JR., ET AL. v. BRANCH BANKING
    AND TRUST COMPANY.

      Upon consideration and review, the Appellants’ Motion to Remand, is hereby
GRANTED and the case is remanded to the trial court with direction to allow the
parties to supplement the record with evidence of a foreclosure sale that occurred on
December 6, 2016 and to direct the trial court to rule upon the effect that sale may
have upon its judgment that is the subject of this appeal.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/28/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.